Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted November 23, 2021, wherein claims 24 and 49 are amended.  This application is a national stage application of PCT/SE2018/050506, filed May 16, 2018, which claims benefit of provisional application 62/555848, filed September 8, 2017, and foreign application SE1750615-5, filed May 17, 2017.
Claims 24-50 are pending in this application.
Claims 24-50 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted November 23, 2021, with respect to the rejection of claims 24, 27-30, 37-46, 49, and 50 under 35 USC 102(a)(1) for being anticipated by Bruce et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the patient being treated be suffering from glaucoma.  Therefore the rejection is withdrawn.

Applicant’s amendment and arguments, submitted November 23, 2021, with respect to the rejection of claims 24, 27, 28, 30-36, 45-47, 49, and 50 under 35 USC 103 for being obvious over Kanamaru et al., have been fully considered and found to be persuasive to remove the rejection as Applicant has provided evidence that lower molecular weight dextran sulfate would not function as an anti-angiogenic agent in the eye.  Therefore the rejection is withdrawn.



Applicant’s amendment and arguments, submitted November 23, 2021, with respect to the rejection of claim 48 under 35 USC 103 for being obvious over Kanamaru et al. in view of Weinreb et al. in view of Murgatroyd et al., have been fully considered and found to be persuasive to remove the rejection as Applicant has provided evidence that lower molecular weight dextran sulfate would not function as an anti-angiogenic agent in the eye.  Therefore the rejection is withdrawn.

Applicant’s amendment and arguments, submitted November 23, 2021, with respect to the rejection of claims 29 and 37-44 under 35 USC 103 for being obvious over Kanamaru et al. in view of Bruce et al., have been fully considered and found to be persuasive to remove the rejection as Applicant has provided evidence that lower molecular weight dextran sulfate would not function as an anti-angiogenic agent in the eye.  Therefore the rejection is withdrawn.

	Currently claims 24-50 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted November 23, 2021, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a method of treating glaucoma in a subject comprising administering dextran sulfate to the subject wherein the dextran sulfate has a molecular weight equal to 
	The prior art does not disclose methods falling within the scope of the claims.  While dextran sulfate is commonly used in the medical field for treating various conditions see for example Bruce et al. WO2016/076780, of record in previous action) the prior art does not specifically disclose its use for treating glaucoma and/or ocular hypertension.  The closest disclosure to the present claims is that of Kanamaru et al. US patent 5135920 (of record in previous action) which discloses administering dextran sulfate to a subject suffering from a disease caused by abnormally accelerated angiogenesis.  As referred to in passing by this reference, glaucoma is included among the scope of diseases associated with abnormal angiogenesis.  The reference further describes making an eye drop comprising dextran sulfate.  However, although Kanamaru et al. describes the dextran sulfate used in the disclosed invention as having a molecular weight of between 5000-500000, the actual examples disclosed in the reference use a dextran sulfate having a 500kDa molecular weight.  While this range overlaps with the claimed range, the present specification discloses evidence that applying the dextran sulfate described by Kanamaru et al. to the treatment of glaucoma would have unpredictable results.  Specifically, Kanamaru et al. evaluates the angiostatic activity of 500 kDa dextran sulfate in a shell-less chorioallantoic membrane model of angiogenesis, which is a general model not specific to ocular angiogenesis.  On pp. 23-24 of the present specification, an experiment is disclosed wherein dextran sulfate is shown not to affect ocular neovascularization in a mouse model of age-related macular degeneration.  Additionally on pp. 19-22 of the specification dextran sulfate was shown to lower intra-ocular pressure in rats subjected to experimentally induced glaucoma.  In view of this disclosure, any successful treatment of glaucoma using dextran sulfate would probably occur not from any effect on ocular angiogenesis, as suggested by Kanamaru et al., but by a lowering of intraocular pressure, a surprising and unexpected result in view of the art.

Accordingly, Applicant’s amendment and arguments submitted November 23, 2021, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        12/22/2021